Citation Nr: 1504375	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-28 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to April 1971, to include service in the Republic of Vietnam. 

This case came to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In February 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development. 


REMAND

In the February 2014 remand, the Board requested that the Veteran be scheduled for a VA examination to ascertain whether he has a psychiatric disability and, if so, whether it had its onset in or is related to service.  The examiner was specifically asked to provide a full multi-axial diagnosis pursuant to "DSM-IV," the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association, Fourth Edition (1994).  38 C.F.R. § 4.130 (2014).

While the Veteran was provided a VA examination in April 2014, the examiner applied the diagnostic criteria pursuant to "DSM-5."  Thus, the Veteran should be provided another examination that properly applies the diagnostic criteria pursuant to "DSM-IV," in compliance with the prior remand and as required by VA regulation.  38 C.F.R. § 4.130 (2014); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by a VA examiner who has not previously examined him.  The examiner should review the claims file and note that review in the report.  The examiner should provide an explanation for any opinion reached and should refer to the clinical data in the record that supports the opinion.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding the history of psychiatric symptoms.  The examiner should provide the following: 

(a) The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV and should specifically state whether or not a diagnosis of PTSD is warranted.  The examiner should specifically state whether each criterion for a diagnosis of PTSD under DSM-IV is met.

(b) If a diagnosis of PTSD is warranted, the examiner should state whether that diagnosis is due to a fear of hostile military or terrorist activity during service, or is due to a specific stressor event in service.  The examiner should state the stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  38 C.F.R. § 3.304(f)(3) (2014).

(c) For any diagnosed mental disorder other than PTSD, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disability was present in service, was incurred in or aggravated by service, or manifested within one year of separation from service.
 
2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

